Name: Commission Implementing Regulation (EU) NoÃ 565/2013 of 18Ã June 2013 amending Regulations (EC) NoÃ 1731/2006, (EC) NoÃ 273/2008, (EC) NoÃ 566/2008, (EC) NoÃ 867/2008, (EC) NoÃ 606/2009, and Implementing Regulations (EU) NoÃ 543/2011 and (EU) NoÃ 1333/2011 as regards the notification obligations within the common organisation of agricultural markets and repealing Regulation (EC) NoÃ 491/2007
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  executive power and public service;  information technology and data processing;  documentation;  information and information processing
 Date Published: nan

 19.6.2013 EN Official Journal of the European Union L 167/26 COMMISSION IMPLEMENTING REGULATION (EU) No 565/2013 of 18 June 2013 amending Regulations (EC) No 1731/2006, (EC) No 273/2008, (EC) No 566/2008, (EC) No 867/2008, (EC) No 606/2009, and Implementing Regulations (EU) No 543/2011 and (EU) No 1333/2011 as regards the notification obligations within the common organisation of agricultural markets and repealing Regulation (EC) No 491/2007 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 192(2), in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 792/2009 of 31 August 2009 laying down detailed rules for the Member States notification to the Commission of information and documents in implementation of the common organisation of the markets, the direct payments regime, the promotion of agricultural products and the regimes applicable to the outermost regions and the smaller Aegean islands (2), establishes common rules for notifying information and documents by Member States to the Commission. Those rules cover in particular the obligation for the Member States to use the information systems made available by the Commission and the validation of the access rights of the authorities or individuals authorised to send notifications. Regulation (EC) No 792/2009 also sets common principles applying to the information systems so that they guarantee the authenticity, integrity and legibility over time of the documents and provides for personal data protection. The obligation to use these information systems has to be provided for in each regulation establishing a specific notification obligation. (2) The Commission has developed an information system that allows managing documents and procedures electronically in its own internal working procedures and in its relations with the authorities involved in the common agricultural policy. (3) Several notification obligations can be fulfilled via that system, in particular those provided for in Commission Regulations (EC) No 1731/2006 of 23 November 2006 on special detailed rules for the application of export refunds in the case of certain preserved beef and veal products (3), (EC) No 273/2008 of 5 March 2008 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards methods for the analysis and quality evaluation of milk and milk products (4), (EC) No 566/2008 of 18 June 2008 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 as regards the marketing of the meat of bovine animals aged 12 months or less (5), (EC) No 867/2008 of 3 September 2008 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 as regards operators organisations in the olive sector, their work programmes and the financing thereof (6) and (EC) No 606/2009 of 10 July 2009 laying down certain detailed rules for implementing Council Regulation (EC) No 479/2008 as regards the categories of grapevine products, oenological practices and the applicable restrictions (7), and Commission Implementing Regulation (EU) No 543/2011 of 7 June 2011 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 in respect of the fruit and vegetables and processed fruit and vegetables sectors (8). (4) In the interest of efficient administration and taking account of the experience, some notifications should be simplified, specified or deleted. (5) Commission Regulation (EC) No 491/2007 of 3 May 2007 laying down detailed rules for implementing Council Regulation (EC) No 1947/2005 as regards the communication of data concerning seeds (9) covers only notifications which are no longer useful due to the end of the specific aid for certain species of seeds. (6) Implementing Regulation (EU) No 543/2011 foresees in its Article 135 a notification of customary market days for the representative markets. Since the electronic notification system allows to notify prices daily, it is no longer necessary to notify customary market days. (7) Commission Implementing Regulation (EU) No 1333/2011 (10) foresees in its Article 9 an obligation to notify the Commission of the list of traders marketing bananas granted the exemption from checks on conformity with marketing standards. This notification has not proved to be useful for ensuring compliance with those marketing standards in the banana sector. It should therefore be deleted. (8) Regulations (EC) No 1731/2006, (EC) No 273/2008, (EC) No 566/2008, (EC) No 867/2008 and (EC) No 606/2009, and Implementing Regulations (EU) No 543/2011 and (EU) No 1333/2011, should therefore be amended accordingly. Regulation (EC) No 491/2007 should be repealed. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Market, HAS ADOPTED THIS REGULATION: Article 1 Article 5 of Regulation (EC) No 1731/2006 is replaced by the following: Article 5 Additional control measures 1. The Member States shall lay down more detailed measures for controlling production of the preserved products and shall notify the Commission thereof. In particular, they shall take all necessary steps to exclude any possibility of substitution of the raw materials used or of the products in question. 2. The notifications referred to in paragraph 1 shall be made in accordance with Commission Regulation (EC) No 792/2009 (11). Article 2 Regulation (EC) No 273/2008 is amended as follows: (1) Article 19 is deleted; (2) the following Article 19a is inserted: Article 19a Notifications The notifications provided for in Article 2, Article 4(1) and in Annex III C shall be made in accordance with Commission Regulation (EC) No 792/2009 (12). Article 3 Article 9 of Regulation (EC) No 566/2008 is replaced by the following: Article 9 Notifications The notifications provided for in Article 4(1) and (3), Article 6(3) and Article 8(1) and (2) shall be made in accordance with Commission Regulation (EC) No 792/2009 (13). Article 4 In Article 18 of Regulation (EC) No 867/2008, paragraph 4 is replaced by the following: 4. The communications provided for in this Article shall be made in accordance with Commission Regulation (EC) No 792/2009 (14). Article 5 Regulation (EC) No 606/2009 is amended as follows: (1) in Article 4, the following paragraph 5 is added: 5. The notification of information or documents to the Commission provided for in point (c) of paragraph 1 and paragraphs 3 and 4 shall be made in accordance with Commission Regulation (EC) No 792/2009 (15). (2) point 2 of Appendix 3 of Annex I A is replaced by the following: 2. Greece shall notify the Commission in advance if it intends to amend the provisions referred to in paragraph 1(b). That notification shall be made in accordance with Regulation (EC) No 792/2009. If the Commission does not respond within two months of such notification, Greece may implement the planned amendments.; (3) in point 3 of Annex I B, Part A, the second sentence is replaced by the following: Member States shall notify the Commission, in advance and in accordance with Regulation (EC) No 792/2009, of all the necessary technical information for the wines concerned, including their product specifications and the annual quantities produced.; (4) in point 3 of Annex I C, the second paragraph is replaced by the following: Member States shall notify those derogations to the Commission in accordance with Regulation (EC) No 792/2009. The Commission shall then inform the other Member States.. Article 6 Implementing Regulation (EU) No 543/2011 is amended as follows: (1) in Article 134, point (a) of paragraph 1 is replaced by the following: (a) the average representative prices of the products imported from third countries sold on the representative import markets listed in Annex XVII, and significant prices recorded on other markets for large quantities of imported products, or, where no prices for the representative markets are available, significant prices for imported products recorded on other markets; and; (2) Article 135 is deleted; (3) in Article 146, paragraph 3 is replaced by the following: 3. The notifications provided for in Article 9(2), Article 18(3) and (4), Articles 97 and 128, Article 129(1), Articles 130 and 131 and in this Article and the request provided for in Article 92(1), shall be made in accordance with Regulation (EC) No 792/2009.; (4) the title of Annex XVII is replaced by the following: Representative markets referred to in Article 134(1)(a). Article 7 In Article 9 of Implementing Regulation (EU) No 1333/2011, the second subparagraph of paragraph 3 is deleted. Article 8 Regulation (EC) No 491/2007 is repealed. Article 9 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 228, 1.9.2009, p. 3. (3) OJ L 325, 24.11.2006, p. 12. (4) OJ L 88, 29.3.2008, p. 1. (5) OJ L 160, 19.6.2008, p. 22. (6) OJ L 237, 4.9.2008, p. 5. (7) OJ L 193, 24.7.2009, p. 1. (8) OJ L 157, 15.6.2011, p. 1. (9) OJ L 116, 4.5.2007, p. 3. (10) OJ L 336, 20.12.2011, p. 23. (11) OJ L 228, 1.9.2009, p. 3.. (12) OJ L 228, 1.9.2009, p. 3.. (13) OJ L 228, 1.9.2009, p. 3.. (14) OJ L 228, 1.9.2009, p. 3.. (15) OJ L 228, 1.9.2009, p. 3.;